Citation Nr: 1526699	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia and degenerative arthritis. 

2.  Entitlement to an evaluation in excess of 10 percent for tinea pedis.

3.  Entitlement to a compensable evaluation for circumcision residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1978 to November 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, currently has original jurisdiction over the Veteran's claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The case was remanded by the Board in December 2014.  Unfortunately, as all requested development has not been completed, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 remand, the Board instructed the AOJ to, after all necessary development had been completed, readjudicate the Veteran's claims and furnish a supplemental statement of the case (SSOC) as to any benefit sought on appeal that remained denied.  While the AOJ thereafter granted service connection for posttraumatic stress disorder (PTSD) with depressive disorder (NOS) in a March 2015 rating decision, the issues remaining on appeal were not readjudicated.  Remand is therefore required.  See 38 C.F.R. § 19.38; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's increased rating claims in light of any additional evidence added to the record since the June 2011 Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

